UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7565


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHAVIS DUSHAWN FLOWE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00169-FDW-1)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chavis Dushawn Flowe, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chavis    Dushawn   Flowe       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Flowe, No. 3:00-cr-

00169-FDW-1 (W.D.N.C. July 21, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2